     8:19-cv-00314-BCB Doc # 38 Filed: 09/18/20 Page 1 of 2 - Page ID # 2867




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

JOANGELA EVANS KING,

                          Plaintiff,                                    8:19-CV-314

        vs.
                                                                          ORDER
ANDREW SAUL, Commissioner of the Social
Security Administration;

                          Defendant.



       This matter comes before the Court on Plaintiff’s, JoAngela Evans King’s, Motion for

Leave to Appeal in Forma Pauperis, Filing 36, and Motion for Appointment of Counsel, Filing 37.

       Federal Rule of Appellate Procedure 24(a)(3) provides that “[a] party who was permitted

to proceed in forma pauperis in the district-court action . . . may proceed on appeal in forma

pauperis.” King was previously granted in-forma-pauperis status before this Court, Filing 5, and

the Court therefore finds her Motion for Leave to Appeal in Forma Pauperis should be granted.

       The Court denies King’s Motion for Appointment of Counsel without prejudice to

reassertion before the Eighth Circuit Court of Appeals. Accordingly,

       IT IS ORDERED:

              1. Plaintiff’s Motion for Leave to Appeal in Forma Pauperis, Filing 36, is granted; and

              2. Plaintiff’s Motion for Appointment of Counsel on appeal, Filing 37, is denied

                 without prejudice to reassertion before the Eighth Circuit Court of Appeals.



       Dated this 18th day of September, 2020.
8:19-cv-00314-BCB Doc # 38 Filed: 09/18/20 Page 2 of 2 - Page ID # 2868




                                      BY THE COURT:



                                      ___________________________
                                      Brian C. Buescher
                                      United States District Judge
